Citation Nr: 1818072	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  06-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected lumbosacral strain with degenerative disc disease and/or gastroesophageal reflux disease (GERD) and chronic gastritis. 

4.  Entitlement to an effective date earlier than September 11, 2009, for the establishment of service connection for GERD and chronic gastritis associated with lumbosacral sprain with degenerative disc disease. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served in the Army Reserve and had periods of active duty for training (ACDUTRA), including from May 1986 to August 1986, and periodically for short periods of time over the years.

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2005 and April 2010 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was originally before the Board in June 2012, when an additional claim of service connection for a left lower extremity neuropathy disability was granted and an earlier effective date for the grant of service connection for major depression was denied.  An increased rating for the Veteran's service-connected major depression was granted and an increased rating claim for the Veteran's GERD was also denied at the time.  The Veteran was additionally granted a 10 percent disability rating for right lower extremity radiculopathy.  The Veteran's remaining claims were remanded for further development.  An additional service connection claim for bilateral carpel tunnel syndrome and claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities were also remanded at that time for further development. 

In July 2015, the RO in San Juan granted service connection for right hand carpal tunnel syndrome and for left hand carpal tunnel syndrome.  Entitlement to TDIU was additionally granted, effective October 8, 2004.  Thus these issues are no longer in appellate status.  

Additional development was completed with respect to the Veteran's remaining claims.  The RO issued a supplemental statement of the case in July 2015 and the appeal is once again before the Board.

As noted above, the Board, in June 2012, granted an increased rating of 50 percent for the Veteran's major depression for the entire period on appeal.  Additionally, service connection for left lower extremity neuropathy was granted.  In a July 2013 rating decision, the RO effectuated the Board's decision.  The Veteran subsequently filed a notice of disagreement with the ratings assigned for both disabilities, and the effective dates.  It additionally appears that the Veteran filed a substantive appeal, specifically noting this was in response to a June 2015 statement of the case (SOC). The Board notes that a June 2015 SOC is not of record.  Additionally, with respect to the Veteran's disagreement with the increased rating and effective date assigned for his service-connected major depression, the Veteran's statement cannot constitute a notice of disagreement inasmuch as a veteran may not challenge the merits of a Board decision by expressing disagreement with the AOJ's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet.App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal"). 

Additionally, as to his disagreement with the rating and effective date assigned for his newly service-connected left lower extremity neuropathy, the Board cannot take jurisdiction at this time.  It is unclear if the Veteran's July 2015 substantive appeal was in response to a valid statement of the case.  The RO has not associated with the claims file the purported June 15, 2015 statement of the case.  The Board finds that at this juncture the issues pertaining to his now service-connected left lower extremity neuropathy are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to claims for an earlier effective date for the grant of service connection for left lower extremity neuropathy and for an increased rating for this disability, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter. See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.

The issue of entitlement to service connection for IBS, to include as secondary to service-connected lumbosacral strain with degenerative disc disease and/or GERD and chronic gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee and cervical spine disabilities were not shown during active duty, were not diagnosed for many years post-service, and the evidence fails to establish an etiological relationship between the Veteran's right knee and cervical spine disabilities and his active service or his service-connected lumbosacral strain with degenerative disc disease. 

2.  In a statement received by the RO on September 11, 2009, the Veteran submitted a claim of entitlement to service connection for GERD. 

3.  In April 2010, the RO granted entitlement to service connection for GERD and chronic gastritis, and assigned an effective date of September 11, 2009.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, and may not be presumed related to service, nor was it proximately due to or the result of the Veteran's service-connected lumbosacral strain with degenerative disc disease.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.   A cervical spine disability was not incurred in or aggravated by service, and may not be presumed related to service, nor was it proximately due to or the result of the Veteran's service-connected lumbosacral strain with degenerative disc disease.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for an effective date earlier than September 11, 2009, for the award of service connection for GERD and chronic gastritis have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and VA examination reports.  Moreover, documents in the claims file written in Spanish have been translated to English.

Next, the Veteran was afforded VA examinations in March 2015 with respect to his claims for service connection for a right knee disability and cervical spine disability.  For the reasons discussed below, the examinations are adequate because VA examiner who conducted the examinations and provided opinions as to the etiology of the Veteran's disabilities supported her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

With respect to his service connection claims for a right knee disability and cervical spine disability on a direct basis, the Board notes that VA medical opinions were not obtained.  The Board finds that an additional remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current right knee disability and cervical spine disability related to service is the Veteran's own conclusory, generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the record as a whole, which provides highly probative evidence against these claims. Accordingly, the Board finds that remand for a VA opinion is not warranted with respect to these issues. 

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in June 2012.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will first consider these claims on a secondary service connection basis. March 2015 VA medical opinions address these questions.  The March 2015 VA examiner diagnosed the Veteran with mild degenerative changes of the right knee.  She opined that based on a record review and examination of the Veteran, his right knee and service-connected back disorders are different disease entities with different pathophysiological processes unrelated to each other.  She noted that the Veteran's current conditions are in different anatomical positions and are intrinsic of each specific area.  She opined that for these reasons the right knee disability is not aggravated or caused by the service-connected back disability.   

With respect to the service connection claim for a cervical spine disability, the VA examiner noted that the Veteran's cervicodorsal myositis associated to cervical herniated disc with C7 bilateral radiculopathy and degenerative cervical spine disability and his service-connected back disability are also different disease entities with different pathophysiological process unrelated to each other.  She noted that the conditions are in different anatomical positions and the conditions are intrinsic of each specific area.  She opined that for this reason the Veteran's neck disability is not aggravated or caused by the service-connected back disability.  There are no contradictory medical opinions of record.

The Board finds that the March 2015 VA opinions are adequate for evaluation purposes.  Significantly, the VA examiner considered the Veteran's history and provided sufficient rationale for the opinions stated.  These opinions provide evidence against these claims, making it less than likely such a connection exists.  Previous September 2005 (cervical spine) and October 2009 (right knee) VA examinations were determined by the Board to be inadequate.  The Board further finds compelling the fact that, as noted above, no medical evidence is of record to support a conclusion that the Veteran's right knee or cervical spine disabilities were caused or aggravated by his service-connected lumbosacral strain with degenerative disc disease. 

The Board has also considered the statements made by the Veteran relating his right knee and cervical spine disabilities to his service-connected lumbosacral strain with degenerative disc disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of degenerative changes in his right knee and cervical spine, and cervicodorsal myositis associated to cervical herniated disc with C7 bilateral radiculopathy, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a right knee disability and cervical spine disability, as secondary to his service-connected lumbosacral strain with degenerative disc disease. 

Next, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1131, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for a right knee disability or cervical spine disability listed under 38 C.F.R. § 3.309(a) for many years following separation from service.  Thus, this presumption is not available to the Veteran.  Id.  

The Board also considers the theory of entitlement to service connection for a right knee disability and cervical spine disability on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service, as will be discussed below.

Review of the record reflects that the Veteran's service treatment records do not show treatment for a right knee disability or cervical spine disability during his active duty service, to include a period of service between May 1986 and August 1986. 

Next, and more importantly, post-service evidence does not reflect complaints of right knee and cervical spine problems for many years after service discharge.  Specifically, treatment records first reflect complaints of cervical spine issues in 2000 and right knee issues in 2004.  Such tends to negate a finding for service connection based on direct service incurrence.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to the Veteran's right knee or cervical spine disabilities for many years following separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claims.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of right knee or cervical spine disabilities since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the statements submitted by the Veteran. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of right knee and cervical spine disabilities are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his right knee disability or cervical spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of a right knee disability and a cervical spine disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense.  38 C.F.R. § 3.1(r).  

In this case, the Veteran seeks an effective date earlier than September 11, 2009, for the grant of service connection for GERD and chronic gastritis associated with lumbosacral sprain with degenerative disc disease.  

A claim for entitlement to service connection for GERD was filed on September 11, 2009. 

In April 2010, the RO granted entitlement to service connection for GERD and chronic gastritis, and assigned an effective date of September 11, 2009.  The Veteran initiated an appeal.  The Veteran continues to assert that an earlier effective date is warranted. 

While the Board understands the Veteran's concerns, the Board finds that there is no basis to grant an effective date prior to September 11, 2009, for the award of service connection for GERD and chronic gastritis.  In fact, the Board concludes that an effective date prior to September 11, 2009, is legally precluded.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later").  The Veteran's claim for service connection for GERD and chronic gastritis was granted based upon his September 11, 2009 claim.  Although the medical evidence demonstrates that the Veteran was experiencing GERD and gastritis prior to this date, his claim was not received until September 11, 2009.  Thus, in this case, the later date is the date the claim for service connection for GERD and chronic gastritis was received by VA (September 11, 2009).  This is the earliest effective date possible based upon the facts in this case and the law and regulations.  See id.

The Board acknowledges that treatment records show treatment for GERD and gastritis prior to 2009.  However, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323; 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008). 

The first evidence of a claim for service connection for GERD and chronic gastritis was received by VA on September 11, 2009.  The Board finds that there was no formal claim, informal claim, or written intent to file a claim for service connection for GERD and chronic gastritis prior to September 11, 2009. 
    
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a right knee disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease, is denied.

Service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease, is denied.

Entitlement to an effective date earlier than September 11, 2009, for the establishment of service connection for GERD and chronic gastritis is denied. 


REMAND

Unfortunately, further evidentiary development is required prior to review of the remaining issue on appeal.

In the June 2012 BVA Remand, VA medical opinions with respect to the Veteran's IBS were requested.  The VA examiner was requested to provide secondary service connection opinions with respect to any relationship between the Veteran's IBS and service-connected low back disability and between the Veteran's IBS and service-connected GERD.  Specifically, although the March 2015 VA examiner concluded that the Veteran's claimed IBS was not due to his service-connected low back disability, the VA examiner did not adequately discuss whether the Veteran's low back disability aggravated (worsened) his claimed IBS.  38 C.F.R. § 3.310(b).  Opinions requested regarding any relationship between the Veteran's IBS and service-connected GERD and chronic gastritis were not provided. Because the March 2015 VA examiner did not follow the remand instructions, additional VA opinions must be obtained.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's IBS disability. The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file the examiner should provide opinions on the following: 

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's IBS is caused by his service-connected lumbosacral sprain with degenerative disc disease.   

(b)  Whether it is at least as likely as not that the Veteran's IBS is aggravated by his service-connected lumbosacral sprain with degenerative disc disease. 

(c)  Whether it is at least as likely as not that the Veteran's IBS is caused by his service-connected GERD and chronic gastritis.  

(d)  Whether it is at least as likely as not that the Veteran's IBS is aggravated by his service-connected GERD and chronic gastritis. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated. If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


